DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: original application, filed 08/07/2019; Information Disclosure Statement, filed 08/07/2019.
Claims 1-6 are pending.  Claims 1, 5, and 6 are independent claims.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to software per se.
Regarding independent claim 1 and dependent claims 2-4, claim 1 recites a “document processing apparatus comprising: a division unit…, a determination unit…” The claimed apparatus and units do not recite or require any hardware element, also see Fig. 1 of the disclosure, and therefore may reasonably be interpreted as being directed to software per se, since all of the elements may be implemented as software.  Dependent claims 2-4 do not recite any additional limitations which would render the claimed invention statutory under 35 U.S.C. 101.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stuntebeck et al. (“Stuntebeck”), U.S. Pub. No. 2016/0292441 A1, published October 2016.
Regarding independent claim 1, Stuntebeck teaches a document processing apparatus comprising: a division unit configured to divide a document into plural partial structures; because Stuntebeck teaches a file editor and a file renderer to edit and render data files such as a word processor, PDF file editor, image file editor, or audio and video editor (par. 0024-26). Stuntebeck teaches a containerized content application to restrict access to content resources depending on user compliance rules (par. 0026; par. 0017-0018). Stuntebeck teaches dividing a document into partial structures such as fields (par. 0039) or text strings (par. 0034-0035).
teaches a determination unit configured to determine, for each partial structure, whether content of the partial structure includes an element corresponding to a predetermined concealment type, determine that a partial structure which does not include an element corresponding to the concealment type is releasable, and determine that partial structures which includes an element corresponding to the concealment type is unreleasable; because Stuntebeck teaches compliance rules such as a whitelist or blacklist that specifies whether particular users or groups of users are authorized users, when content is identified by a user or management system as comprising restricted content, the user or system can identify individual users or groups of users that are allowed to view the restricted content (par. 0018-0020). Stuntebeck teaches that the file editor can identify restricted content in the data file automatically without the assistance of the user, for example, parsing a text file to compare the text to strings including keywords, names, addresses, digits identifiers, addresses, account numbers, and phone numbers, as well as identifying restricted content by the formatting or structure of the text (par. 0034-0035), as well as other methods of identifying restricted content such as user identified fields and a directory service (par. 0036; par. 0039).
Stuntebeck teaches after restricted content for a data file has been identified, the file editor generates a redacted version of the data file with the restricted content being omitted, and in some examples, replacing the restricted content in the original data file with replacement content, such as null or blank characters, or for images, predefined graphics such as single colored shapes (par. 0040-0041). Stuntebeck teaches in some examples the restricted content is separated into multiple portions and stored in separate locations (par. 0044).

Regarding dependent claim 3, Stuntebeck teaches the document processing apparatus according to claim 2, wherein the presentation unit presents, as the screen, a screen displaying (i) content of each partial structure of the document, and (ii) information specifying a portion corresponding to the element corresponding to the concealment type in the content; because Stuntebeck teaches a user interface displaying the redacted data file by replacing restricted content with space characters which appear blank when rendered (par. 0059; Fig. 3). Stuntebeck teaches the user interface includes a button that when selected, initiates the process of retrieving the restricted content and generating the unredacted version of the file (par. 0058-0061; Figs. 3-4).

Regarding dependent claim 4, Stuntebeck teaches the document processing apparatus according to claim 2, further comprising: a processing unit configured to processes the element which corresponds to the concealment type and which is included in the content of each partial structure of the document, into a releasable expression, wherein the presentation unit presents the content of each partial structure of the document processed by the processing unit a determination result indicating that its content is releasable side by side, and receives a change to the determination result from the user; because Stuntebeck teaches a user interface displaying the redacted data file by replacing restricted content with space characters which appear blank when rendered (par. 0059; Fig. 3). Stuntebeck teaches the user interface includes a button that when selected, initiates the process of retrieving the restricted content and generating the unredacted version of the file (par. 0058-0061; Figs. 3-4). Stuntebeck teaches a user interface generated by the file editor, rendering a word processing document which includes restricted and unrestricted content (Fig. 2; par. 0055-0056).  Stuntebeck teaches the interface includes multiple 
Stuntebeck teaches that the file editor creates instructions for generating an unredacted version of the redacted data file, where in some examples the instructions specify which portions of the redacted data file are to be replaced by particular portions of the restricted content, for example, a mapping or specified locations may be created (par. 0064-0066).

Regarding dependent claim 5, Stuntebeck teaches a non-transitory computer readable medium storing a program that causes a computer to execute a document process, the document process comprising: dividing a document into plural partial structures; because Stuntebeck teaches multiple computing devices that are arranged in one or more server banks (par. 0012-0013). Stuntebeck teaches a file editor and a file renderer to edit and render data files such as a word processor, PDF file editor, image file editor, or audio and video editor (par. 0024-26). Stuntebeck teaches a containerized content application to restrict access to content resources depending on user compliance rules (par. 0026; par. 0017-0018). Stuntebeck teaches dividing a document into partial structures such as fields (par. 0039) or text strings (par. 0034-0035).
Stuntebeck teaches determining, for each partial structure, whether content of the partial structure includes an element corresponding to a predetermined concealment type; determining that a partial structure which does not include an element corresponding to the concealment type is releasable; and determining that a partial structures which includes an element corresponding to the concealment type is unreleasable; because Stuntebeck teaches compliance rules such as a whitelist or blacklist that specifies whether particular users or groups of users are authorized users, when content is identified by a user or management system as comprising restricted 
Stuntebeck teaches after restricted content for a data file has been identified, the file editor generates a redacted version of the data file with the restricted content being omitted, and in some examples, replacing the restricted content in the original data file with replacement content, such as null or blank characters, or for images, predefined graphics such as single colored shapes (par. 0040-0041). Stuntebeck teaches in some examples the restricted content is separated into multiple portions and stored in separate locations (par. 0044).


Regarding dependent claim 5, Stuntebeck teaches a document processing apparatus comprising: division means for dividing a document into plural partial structures; because Stuntebeck teaches multiple computing devices that are arranged in one or more server banks (par. 0012-0013), compare to “division means” and “determination means” and specification, page 13 describing computer configuration. Stuntebeck teaches a file editor and a file renderer to edit and render data files such as a word processor, PDF file editor, image file editor, or audio and video editor (par. 0024-26). Stuntebeck teaches a containerized content application to restrict 
Stuntebeck teaches determination means for determining, for each partial structure, whether content of the partial structure includes an element corresponding to a predetermined concealment type, determining that a partial structure which does not include an element corresponding to the concealment type is releasable, and determining that a partial structures which includes an element corresponding to the concealment type is unreleasable; because Stuntebeck teaches compliance rules such as a whitelist or blacklist that specifies whether particular users or groups of users are authorized users, when content is identified by a user or management system as comprising restricted content, the user or system can identify individual users or groups of users that are allowed to view the restricted content (par. 0018-0020). Stuntebeck teaches that the file editor can identify restricted content in the data file automatically without the assistance of the user, for example, parsing a text file to compare the text to strings including keywords, names, addresses, digits identifiers, addresses, account numbers, and phone numbers, as well as identifying restricted content by the formatting or structure of the text (par. 0034-0035), as well as other methods of identifying restricted content such as user identified fields and a directory service (par. 0036; par. 0039).
Stuntebeck teaches after restricted content for a data file has been identified, the file editor generates a redacted version of the data file with the restricted content being omitted, and in some examples, replacing the restricted content in the original data file with replacement content, such as null or blank characters, or for images, predefined graphics such as single .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuntebeck.
Regarding dependent claim 2, Stuntebeck suggests the document processing apparatus according to claim 1, further comprising: a presentation unit configured to present, to a user, a screen showing a determination result of the determination unit for each partial structure of the document, and receive a change to the determination result from the user; because Stuntebeck teaches a user interface generated by the file editor, rendering a word processing document which includes restricted and unrestricted content (Fig. 2; par. 0055-0056).  Stuntebeck teaches the interface includes multiple user selection regions indicating portions of the data file the user has specified as being restricted content (par. 0055-0057).  
Stuntebeck does not expressly teach showing a determination result of the determination unit for each partial structure of the document, because in this example Stuntebeck teaches that 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have modified the user interface disclosed by Stuntebeck to display the automatically identified restricted content taught by Stuntebeck for selection and modification by the user, since Stuntebeck teaches displaying restricted content of a document in an interface allowing selection and modification by the user, therefore it would have been obvious to combine the disclosed elements using the methods taught by Stuntebeck to achieve predictable results. KSR.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goldsteen et al., “ApplicationScreen Masking: A Hybrid Approach” copyright 2015 IEEE Software, pages 40-45.

Chakra et al.		U.S. Pub. No. 2009/0205049 A1	published	August 2009

Ahmed et al.		U.S. Pub. No. 2017/0094019 A1	published	March 2017

Williams 		U.S. Pub. No. 2017/0337352 A1	published	November 2017

Todd			U.S. Pub. No. 2019/0364126 A1	published	November 2019

Balzer et al.		U.S. Pub. No. 2019/0377901 A1	published	December 2019

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508.  The examiner can normally be reached on Monday-Friday 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.